     Case 5:19-cv-00181-VEB Document 20 Filed 05/26/20 Page 1 of 2 Page ID #:946




 1                                                                        JS-6

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
                                                  Case No. 5:19-CV-00181-VEB
 9
     JULIE ANN SEGRAVES,
10
                           Plaintiff,             JUDGMENT
11
     vs.
12
     ANDREW M. SAUL, Commissioner of
13
     Social Security,
14
                           Defendant.
15
           For the reasons set forth in the accompanying Decision and Order, it is hereby
16
     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
17

18   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

     order affirming the Commissioner’s final decision and dismissing the action is
19

20                                            1

                      JUDGMENT – SEAGRAVES v SAUL 5:19-CV-00181-VEB
     Case 5:19-cv-00181-VEB Document 20 Filed 05/26/20 Page 2 of 2 Page ID #:947




 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 26th day of May 2020,
                                               /s/Victor E. Bianchini
 4                                             VICTOR E. BIANCHINI
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                            2

                      JUDGMENT – SEAGRAVES v SAUL 5:19-CV-00181-VEB
